de GRAFFENRIED, J.
We quote with approval the following excerpt from the opinion in' Moseley v. Jamison, 68 Miss. 336, 8 South. 745, as expressive of the law: “It may be conceded that where there is no standard for measuring damages, and no certain rule can be prescribed for the guidance of the jury, the court should not ordinarily grant a new trial, although the damages awarded by the jury appear to be manifestly too small. In such case of incertitude in the measure of damages, the matter must be left to' the discretion of the jury, nor should its verdict be disturbed on its finding, * * *. except in those cases where it has been plainly produced by prejudice or passion or other improper motive.”
The above doctrine was announced by this court in National Surety Co. v. Mabry, 139 Ala. 217, 35 South. 698.
2. The above rule, applied to the facts of this case, makes our duty plain. In this case the law has fixed *621no standard for the admeasurement of damages by a jury. Damages, in sucb cases, are left by the law to tbe sound discretion of tbe jury, and in sucb a case, under tbe law, tbe verdict of a jury should not be disturbed upon tbe ground of excessiveness or inadequacy, “except in those cases where it has been plainly produced by passion, prejudice, or other improper motive.” Tbe amount allowed tbe plaintiff by tbe jury in this case was substantial and was not so greatly inadequate as to indicate that tbe jury, in fixing tbe amount, ivas actuated by improper motives.
Tbe injuries to tbe plaintiff were serious, painful, and permanent; but, as tbe law is, in sucb a case, unable to furnish a certain rule for tbe admeasurement of damages, tbe jury and tbe jury alone, in their sound discretion and judgment, after considering all the evidence, bad tbe right to say what sum should be awarded tbe plaintiff as compensation to her for her injuries. In a case like this a trial court is by tbe law—which protects and provides for trial by jury—invested with no right to set aside sucb a verdict upon tbe ground of excessiveness or inadequacy alone unless tbe amount allowed by tbe verdict is so excessive or inadequate as to plainly indicate that tbe verdict was produced “by passion or prejudice or improper motive.” In this case, as already said, tbe amount allowed by tbe jury was substantial, and in fixing tbe amount tbe jury were acting within their exclusive sphere, subject, of course, to the judicial control above indicated. Tbe amount of tbe verdict is the” only ground upon which in this case the presumption can possibly be' predicated that tbe verdict was produced “by passion or prejudice or improper motive” on tbe part of tbe jury, and as tbe verdict was for a substantial amount, and as that was a matter, subject to tbe judicial control above indicated, within tbe exclu*622sive province, under the law, for the jury to fix, we are of the opinion that, in this case—although under its facts a trial court might have sustained a verdict in favor of the plaintiff for a larger amount—the trial court committed reversible error in setting the verdict of the jury aside.—National Surty Co. v. Mabry, supra.
The judgment of the trial court in setting aside the verdict of the jury and granting a new trial is therefore reversed, and a .judgment is here rendered overruling the said motion.
Reversed and rendered.
Anderson, C. J., and McClellan and Sayre, JJ., concur.